In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                     No. 07-20-00056-CR
                                 ________________________


                       CIPRIANA QUERIDA WILLIAMS, APPELLANT

                                                 V.

                             THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 100th District Court
                                      Carson County, Texas
                     Trial Court No. 6500; Honorable Stuart Messer, Presiding


                                         February 21, 2020

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pursuant to a plea-bargain agreement, Appellant, Cipriana Querida Williams, was

placed on deferred adjudication community supervision for six years for possession of

marijuana1 and assessed a $6,000 fine. Appellant has filed a notice of appeal, proceeding




      1   TEX. HEALTH & SAFETY CODE ANN. § 481.121(b)(5) (West 2017).
pro se, from the trial court’s order of deferred adjudication. We dismiss the appeal for

want of jurisdiction and because Appellant has no right of appeal.


       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a

criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or within ninety days after sentence is imposed if the defendant timely files a

motion for new trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, an

appellate court has no option but to dismiss the appeal for want of jurisdiction. Id.


       The trial court signed the order of deferred adjudication on December 11, 2018.

Because no motion for new trial was filed, Appellant’s notice of appeal was due by

January 10, 2019. TEX. R. APP. P. 26.2(a). Appellant did not file a notice of appeal until

January 14, 2020. Accordingly, her untimely filed notice of appeal prevents this court

from acquiring jurisdiction over the appeal.


       Furthermore, the trial court’s certification of Appellant’s right of appeal indicates

that Appellant has waived her right of appeal. We are required by Rule of Appellate

Procedure 25.2(d) to dismiss an appeal “if a certification that shows the defendant has

the right of appeal has not been made part of the record.”


       By letter of January 17, 2020, this court notified Appellant of the consequences of

her late notice of appeal and the trial court’s certification and invited her to demonstrate

grounds for continuing the appeal by January 31. Appellant did not file a response to the

court’s letter.



                                               2
       Accordingly, we dismiss the appeal for want of jurisdiction and based on the trial

court’s certification indicating appellant has no right of appeal.




                                                          Per Curiam

Do not publish.




                                              3